The motion for rehearing in this case is insistently presented on the question in appellant's Bill of Exception Number One which brings forward his motion for a continuance. We have reviewed the record in the light of the motion and find that the facts of the case are clearly stated in the original *Page 619 
opinion. In approving the Bill the trial court stated his reasons for overruling the motion. The original opinion reviewed these with approval. Nevertheless, it is insisted that if appellant had been permitted to secure his witnesses and place them on the stand he would have developed evidence as a basis for his own testimony by which he would have made a defense.
We are unable to find from the record before us that any defense was made in the trial of the case and it would be foreign to our system of trial procedure if we should sanction a method by which the party on trial could place his witnesses on the stand in order to find out what his own defense could be. The appellant did not testify and there is no evidence to indicate that he acted in self defense. The original opinion correctly pointed out the defects in the motion for a new trial as well as the motion for continuance and we are unable, on any theory, to say that the trial court abused his discretion in overruling the motion for continuance. Certainly we can not agree that one is entitled to have his first motion for continuance granted as a matter of right.
Appellant's motion for rehearing is overruled.